


Exhibit 10.10




STOCKHOLDER LOCKUP AGREEMENT


          THIS  AGREEMENT (the “Agreement”) is dated October 27, 2006 (the
“Effective Date”), and is made by and between the entities and individuals whose
names appear on the signature pages of this Agreement (collectively the
“Stockholders” or individually a “Stockholder”) and Material Technologies, Inc.,
a Delaware corporation (the “Company”).


          The Stockholders are the holders of outstanding Shares of Common Stock
and rights to acquire Common Stock of the Company (the “Shares”).  The Company
is a publicly-held corporation.  The Stockholders and the Company wish to make
special provisions for the relationships between and among the Stockholders and
between themselves and the Company.  They have reached agreement about certain
procedures about the transfer of Shares.  They believe that these provisions, as
set forth in this Agreement, are necessary and desirable and serve the best
interests of the Stockholders and the Company.  The Company and certain parties
which have agreed to provide financial accommodations to the Company have
required that the undersigned Stockholders enter into this Agreement.  In
consideration of these premises and the mutual covenants expressed in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged the parties agree as follows.


Section 1.  Share Transfer Restrictions


          Section 1.01.  Prohibition Against Any Transfers Except as Authorized
in This Agreement.  Except as otherwise provided in Section 1.02 of this
Agreement, an interest in the Shares of the Company may not be voluntarily or
involuntarily transferred, assigned, hypothecated or sold, by operation of law
or otherwise, by any Stockholder for a period of three years from the Effective
Date of this Agreement.  Notwithstanding the foregoing, in the event the Company
shall pay or convert in full its Class A Senior Secured Convertible Debentures,
then this Agreement shall be terminated at the option of the Company.


          All Stockholders signing this Agreement shall be subject to the
restrictions on the sale or transfer of their Common Stock regarding the
Stockholders of the Company whether or not any other stockholder of the Company
signed this Agreement.


          Section 1.02.  Exempted Transfers.  The prohibition in Section 1.01
shall not apply to a transfer of an interest in the Shares of the Company, with
restrictive legends, so long as the transferee of such Shares agrees to be bound
by this Agreement, and executes an Agreement substantially identical to this
Agreement:  (i) to the Company; (ii) to any other holder of Shares; (iii) to
members of a Stockholder’s immediate family, which immediate family for the
purposes of this section shall mean a Stockholder’s spouse, parents, lineal
descendants (including adopted children and stepchildren) and the spouse of any
lineal descendant and brothers and sisters; (iv) to a trust treated as owned by
a grantor who is a person listed in Section 1.02(iii) above under
Sections 671-679 of the Internal Revenue Code,





1

--------------------------------------------------------------------------------





(v) that has been approved in writing by the Company; (vi) to any executor or
administrator upon the death of a Stockholder; or (vii) by merger or share
exchange or an exchange of existing Shares for other Shares of the same or a
different class or series in the Company; or (viii) the sale, transfer or pledge
of Shares by a Stockholder to a bank or other financial institution or person
for the purpose of obtaining funds to be loaned to the Company.  Notwithstanding
anything contained herein to the contrary, an interest in the Shares of the
Company may not be voluntarily or involuntarily transferred, by operation of law
or otherwise, if such transfer would result in a violation of the Securities Act
of 1933, as amended (the “Act”), as may be applicable.

          Notwithstanding the foregoing, after the Company has successfully
raised at least $2.5 million in financing, the Stockholder may sell up to
$2,500,000 worth of Shares in an arm’s length transaction with a third-party, at
a discount of no more than fifty percent (50%) of the lowest closing bid price
for the ten (10) prior trading days, without restriction and without the
necessity of the buyer thereof becoming subject to this Agreement.



          Section 1.03.  Attempted Transfers in Violation of Share Transfer
Restrictions.  An attempt to transfer an interest in the Shares of the Company
in violation of Section 1 shall be void and the Company shall refuse to register
the Shares in question in the name of the transferee on the books of the
Company.  The Company shall place stop transfer instructions on the Shares in an
effort to monitor compliance with this Agreement.


Section 2.  Miscellaneous


          Section 2.01.  Binding Effect.  This Agreement shall be binding upon
the parties and their heirs, executors, administrators, successors, assigns and
any other transferee and the spouse of any individual Stockholder.  Each
transferee and the spouse each transferee shall sign the form in Exhibit A
evidencing their consent to be bound by the terms of this Agreement as a
prerequisite to registration of any Shares in the name of the transferee. 
Failure to sign shall not, however, in any way prevent this Agreement from being
binding on the transferee and the transferee’s spouse.



          Section 2.02.  Shares Covered by this Agreement.  This Agreement shall
apply to all Shares that are now or hereafter registered in the Company’s
records in the name of a Stockholder and to all Shares now or hereafter
beneficially owned by a Stockholder pursuant to a trust under which the
Stockholder is a beneficiary, other than shares purchased by a Stockholder in an
open-market transaction through a broker/dealer, in a transaction that was not
pre-arranged with another Stockholder that has executed an Agreement similar to
this Agreement.  It shall also apply to any stock options and any warrants,
stock conversion privileges or any other Share rights actually or beneficially
now or hereafter owned by a Stockholder in the Company and all Shares or rights
to Shares of any other corporation into which such Shares may be changed, or for
which they may be exchanged, whether through reorganization recapitalization,
stock split-up, combinations of Shares, merger or consolidation.  Any Shares
acquired by means of stock options, warrants, conversion privilege or other
right exercised subsequent to any sale pursuant to this Agreement shall be
offered for sale at the same price and on the





2

--------------------------------------------------------------------------------





identical other terms as the Shares owned or previously owned by the Stockholder
acquiring such Shares.


          Section 2.03.  Remedies.  Any controversy or claim arising out of or
related to this Agreement or other documents or agreements between the Company
and one or more of the Stockholders, or the governance of the Company shall be
settled, except as may otherwise be provided herein, by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in a proceeding to be held in Los Angeles, California.  Any dispute
as to whether a controversy or claim is subject to arbitration shall be
submitted as part of the arbitration proceeding.  The arbitration shall be
conducted by a single arbitrator selected by the American Arbitration
Association.  The arbitrator shall take evidence directly from witnesses and
documents as presented by the parties; all witnesses shall be made available for
cross examination. The arbitrator shall render a written decision, stating his
reason for it, and shall render an award within six months of the request for
arbitration or fifteen days following the arbitration hearing, and such an award
shall be final and binding upon both parties.  The award may include any legal
or equitable relief that could be ordered by a court of general jurisdiction. 
Judgment upon the award may be entered in any court of record of competent
jurisdiction, or application may be made to such court for judicial acceptance
of the award and an order of enforcement, as the law of such jurisdiction may
require or allow. 


          Section 2.04.  Waiver.  A party’s failure to insist on compliance or
enforcement of any provision of this Agreement, shall not effect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or any other party.


          Section 2.05.  Governing Law.  This Agreement shall in all respects be
subject to, and governed by, the laws of the State of California.


          Section 2.06.  Severability.  The invalidity or unenforceability of
any provision in this Agreement shall not in any way affect the validity or
enforceability of any other provision and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision had never been in the
Agreement.


          Section 2.07.  Entire Agreement.  The parties expressly acknowledge
that this Agreement, and the Company’s Articles of Incorporation, as amended,
and its Bylaws, as amended, constitute the entire contract between the parties
concerning the subject matter contained herein, and that unless otherwise
provided in this Agreement, any other agreements or understandings, oral or
written, of any nature concerning such matters are superseded and revoked.


          Section 2.08.  Amendment.  This Agreement shall not be modified or
amended except by means of a writing signed by each Stockholder and one or more
officers duly authorized to act on behalf of the Company.


          Section 2.09.  Termination.  This Agreement shall terminate upon the
earlier of three years from the date hereof, or the date upon which the Company
has repaid




3

--------------------------------------------------------------------------------





or converted in full all of its Class A Senior Secured Convertible Debentures
(as may be extended, amended or modified at any time by the Company and the
holder of the Debentures).

          Section 2.10.  Compliance with Securities Laws.


     (a)     Investment Representation.  Each Stockholder represents to all
other Stockholders and to the Company that all Shares have been acquired for
investment and not with a view to the sale or distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”); and
that he, she or it has no present intention of selling or otherwise disposing of
any of the Shares for their own account and no one else has or will have a
beneficial ownership in any of his, her or its Shares; and that he, she or it
has been advised that the Shares have not been registered with the Securities
and Exchange Commission and may not be offered, sold or otherwise transferred
except in compliance with the Securities Act.

     (b)     Restricted Securities; Legend Requirement.  Each Stockholder
acknowledges and understands that the Shares are restricted, that they are being
issued to him, her or it in a private transaction in reliance upon Regulation D
under the Securities Act, and that the Shares have not been registered under the
Act or the securities laws of any states in reliance on exemptions from the
registration requirements of the Act and state securities laws.  The Shares are
subject to restrictions on transferability and may not be transferred or resold
except as permitted under the Securities Act and applicable state laws pursuant
to registration or exemption therefrom.  In addition, this Agreement contains
additional restrictions on the transferability of the Shares.  The Shares have
not been approved or disapproved by the U. S. Securities and Exchange Commission
or any other regulatory authority.  Each Stockholder further acknowledges and
understands that each certificate evidencing the Shares will bear substantially
the following legend:

“The Shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the "Act") and are “restricted securities” as that term
is defined in Rule 144 under the Act.  The Shares may not be offered for sale,
sold or otherwise transferred except pursuant to an effective registration
statement under the Act, or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Company.  In addition, the rights and obligations of the holder of this
Certificate, and the ability of the holder to transfer the Shares represented by
this Certificate, are subject to the terms and conditions of a Stockholder
Lock-Up Agreement, a copy of which can be obtained from the Company upon written
request.”

     (c)     If the Board of Directors so requests, the Stockholder shall
deliver an opinion of counsel satisfactory to the Company and its counsel, to
the effect that the proposed transfer at such time will not violate the
Securities Act or applicable state securities laws.







4

--------------------------------------------------------------------------------





          Section 2.11.  Counterparts/Facsimile.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument.  A facsimile or
other reproduction of this Agreement may be executed by one or more of the
parties, and an executed copy of this Agreement may be delivered by one or more
of the parties by facsimile or similar instantaneous electronic transmission
device pursuant to which the signature of, or on behalf of, such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of a party, the other parties agree
to execute an original of this Agreement as well as any facsimile or other
reproduction of this Agreement.


          Section 2.12.  Notices.  Any and all offers, acceptances, consents,
waivers and other notices required by this Agreement shall be deemed to be sent
or delivered when personally delivered to the recipient as follows:  in the case
of the Company, at its registered office located at 11661 San Vicente Blvd.,
Suite 707, Los Angeles, California 90049, and in the case of a Stockholder or
his, her or its successor in interest, at the Stockholder’s address appearing on
the books of the Company or at such other address as may be designated by the
Stockholder (or his, her or its successor in interest).  Any notice required to
be made within a stated period of time shall be considered timely mailed if
deposited before midnight of the last day of the stated period.


          Section 2.13.  “Days” Defined.  Any reference in this Agreement to
“days” means all calendar days, exclusive of Saturdays, Sundays and days which
are legal holidays under the laws of the State of California.


          Section 2.14.  References to Gender and Number Terms.  In construing
this Agreement, feminine or neuter pronouns shall be substituted for those
masculine in form and visa versa, and plural terms shall be substituted for
singular and singular for plural in any place in which the context so requires.


          Section 2.15.  Headings.  The section headings in this Agreement are
inserted for convenience only and are not part of the Agreement.


          Section 2.16.  References to the Internal Revenue Code and Other
Statutes.


          Any reference to any other statute in this Agreement includes any
amendment, replacement or recodification of such statute.


[remainder of page intentionally left blank; signature page to follow]










5

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties hereto have executed this Stockholder
Agreement as of the Effective Date.

COMPANY:                                                   Material
Technologies, Inc.



                                                                        By:  /s/
Robert M. Bernstein                 
                                                                        Robert
M. Bernstein, Chairman and CEO


STOCKHOLDER:
                                                                        Entity:                                                  

                                                                       
By:                                                      







                                                                        Printed
Name:                                     




















6

--------------------------------------------------------------------------------





SPOUSAL CONSENT




          Each of the undersigned, being the spouse of a Stockholder who has
signed this Agreement, hereby acknowledges that he or she has read and is
familiar with its provisions and agrees to be bound thereby and to join therein
to the extent, if any, that his or her joinder may be necessary.  The
undersigned hereby agrees that his or her spouse may join in any future
amendment or modification of this Agreement without any further signature,
acknowledgment, agreement or consent on his or her part; and further agrees that
any interest which he or she may have in the Shares of stock in the Company
owned directly or beneficially by his or her spouse shall be subject to the
provisions of this Agreement.





By:____________________________________________

Printed Name:____________________________________



























7

--------------------------------------------------------------------------------









EXHIBIT A



           Signatures by Transferees and Spouses of Transferees




          A. Transferees.  The undersigned, as a transferee of Shares of the
Company pursuant to the Stockholder Agreement dated October 27, 2006, hereby
acknowledges and agrees that he or she has read and is familiar with this
Agreement and that he and his heirs, executors, administrators, successors,
assigns and any other transferee of any interest in the Company’s Shares
actually or beneficially owned by him or her are bound by all of its provisions.




Name of Transferee:___________________________________


Printed Name:________________________________________


Date of Transfer:______________________________________




          B. Spouses of Transferees.  Each of the undersigned, being the spouse
of a  who has signed Paragraph A of this Exhibit A, hereby acknowledges that he
or she has read and is familiar with the provisions of the Stockholder Agreement
dated October 27, 2006, and agrees to be bound thereby and to join therein to
the extent, if any, that his or her joinder may be necessary.  The undersigned
hereby agrees that his or her spouse may join in any future amendment or
modification of this Agreement without any future signature, acknowledgment
agreement or consent on his or her part; and further agrees that any interest
which he or she may have in the Shares of stock in the Company owned directly or
beneficially by his or her spouse shall be subject to the provisions of this
Agreement.


Name of Spouse:______________________________


Printed Name:________________________________


Date:_______________________________________
















8

--------------------------------------------------------------------------------